Citation Nr: 1433619	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  07-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected post concussion syndrome with headaches prior to December 18, 2012; and in excess of 70 percent thereafter for service-connected post concussion syndrome with headaches and sleep disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO granted service connection for post concussion syndrome with headaches evaluated as zero percent disabling effective May 12, 2005.  The Board also notes that the RO granted service connection for hearing loss, but denied service connection for tinnitus, a back injury, and a leg injury.  The Veteran appealed that decision in a June 2006 Notice of Disagreement.  In a February 2007 rating decision, the RO issued a rating decision finding that clear and unmistakable error had been made in not previously granting service connection for tinnitus as secondary to service-connected hearing loss.  Thus, service connection for tinnitus was established and a 10 percent disability rating was awarded effective May 12, 2005.  In addition, in this rating decision, the RO found that clear and unmistakable error had been made in not rating the Veteran's service-connected post concussion syndrome as 10 percent disabling effective May 12, 2005.

In February 2007, a Statement of the Case was issued as to the issues of entitlement to service connection for residuals of a back injury and an increased disability rating higher than 10 percent for post concussion syndrome with headaches.  The Veteran perfected an appeal to the Board by filing a VA Form 9 in March 2007.  

The Veteran's appeal was initially before the Board in May 2010, at which time it remanded the claims on appeal for additional development.  In addition, it found that the Veteran had initiated an appeal as to the denial of service connection for a leg disorder and remanded that issue for the issuance of a Statement of the Case.  In January 2011, a Statement of the Case was issued as to the claim for service connection for a leg disorder.  The Veteran, however, failed to file a substantive appeal within a timely fashion.  Consequently, the June 2006 rating decision denying service connection for a leg disorder became final and the Board has no jurisdiction over that issue at this time.  

The Veteran's appeal of the issues of entitlement to service connection for residuals of a back injury and an increased disability rating higher than 10 percent for post concussion syndrome with headaches was returned to the Board.  In September 2011, it rendered a decision denying service connection for residuals of a back injury.  The Veteran did not appeal that decision or request reconsideration of it and, therefore, it is final.  As to the issue of an increased disability rating in excess of 10 percent for post concussion syndrome with headaches, the Board again remanded that issue for further development.

In an April 2013 rating decision, the RO granted a 70 percent disability rating for the Veteran's service-connected post concussion syndrome with headaches effective December 18, 2012.  In making this decision, the RO also granted service connection for a sleep disorder that was determined to be secondary to the Veteran's service-connected headaches and tinnitus; however, because the occupational and social impairment of the sleep disorder could not be separated from that caused by the Veteran's service-connected post concussion syndrome, the RO appropriately considered the now service-connected sleep disorder in evaluating the service-connected post concussion syndrome with headaches.  The Board further notes that, in evaluating the Veteran's service-connected post concussion syndrome, the RO rated him under new rating criteria established for evaluating traumatic brain injury (TBI), which became effective October 23, 2008.  

Subsequently, the Veteran's claim for an increased disability rating for service-connected post concussion syndrome with headaches and sleep disorder was remanded by the Board for further development in July 2013 and September 2013.  At this time, the Board finds that the prior remands have been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

In addition, the RO initially denied entitlement to a TDIU in an August 2006 rating decision.  The Veteran did not appeal; however, he filed a new claim for "Individual Unemployability" in December 2006.  In addition, in May 2013, the Veteran submitted a form claiming that he was unemployable due to his post concussion syndrome.  In the Board's September 2013 remand, consequently, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board added the claim for entitlement to a TDIU as an issue on appeal and remanded it for further development and adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the VA's virtual paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's post concussion syndrome with headaches was not productive of multi-infarct dementia associated with brain trauma, prostrating headaches, or symptoms of a mental disorder that cause occupational and social impairment.

2.  As of October 23, 2008, resolving reasonable doubt in the Veteran's favor, his service-connected post concussion syndrome with headaches and a sleep disorder was productive of moderate impairment of concentration, attention, memory and/or executive functioning, or at least a "3" at the cognitive impairment facet level, but was not productive of "total" impairment of any facet of cognitive impairment or other residuals of TBI.

3.  The Veteran's post concussion syndrome with headaches and a sleep disorder does not represent an exceptional disability picture.

4.  The Veteran's service-connected disabilities do not render him incapable of obtaining or sustaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for an initial disability rating in excess of 10 percent for post concussion syndrome with headaches were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8045 (2008). 

2.  From October 23, 2008 the criteria for a disability rating of 70 percent, but no higher, for post concussion syndrome with headaches and a sleep disorder were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8045 (2013). 

3.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in June and September of 2005, prior to the initial adjudication of his claim for service connection.  Notice compliant with Vazquez-Flores was not provided to the Veteran.  Nevertheless, the Board notes that the Veteran's claim was originally one for service connection for his post concussion syndrome, which was granted in the June 2006 rating decision.  Thereafter, the Veteran disagreed with the evaluation of this now service-connected disability.  Consequently, since the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in failing to provide notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

The Board further notes that notice was sent to the Veteran in September 2013 on the issue of entitlement to a TDIU.  The Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in November 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in May 2006, November 2011, December 2012, July 2013 and November 2013.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore the Board finds that the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Board acknowledges the arguments made by the Veteran and his representative with regard to the adequacy of the November 2013 VA TBI examination; however, the Board does not find these arguments to have merit.  Although the time the examiner spent with the Veteran may have only been 20 minutes, the length of the examination has no bearing on its completeness.  The examination report thoroughly sets forth the Veteran's reported symptoms and the examiner's findings leading to a conclusion that a full and fair examination was conducted.  Furthermore, the representative's argument that the examiner's opinion is flawed due to his conclusion that the Veteran's "chronic TBI symptoms have progressed since 1977 due to additional head traumas and may have progressed due to other physical pathologies" misconstrues the examiner's statement when read with the whole of his opinion.  Unlike the representative's contention that the examiner did not consider the accumulative effect of any intercurrent head injuries, the examiner's opinion read as a whole makes it clear that he was considering all current symptoms.  As to the examiner stating that he could not offer an opinion on the aggregate effect of all service-connected disabilities on employment, VA is not obligated to obtain such an opinion.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (held a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities).  Therefore, the examiner's failure to provide such an opinion is not detrimental to his opinion or prejudicial to the Veteran.  Furthermore, the Board finds that a combined-effects medical opinion is not necessary in the present case because the Veteran's service-connected disabilities are of such a nature as to not be conducive to a combined-effects opinion.  The Board notes that separate medical opinions for each of the service-connected disabilities has been obtained and finds that sufficient for a decision to be rendered on the issue of entitlement to a TDIU.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Rating for Post Concussion Syndrome

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As previously discussed, service connection for post concussion syndrome with headaches was established effective May 12, 2005, which is the date the Veteran's claim for service connection was received.  Although initially rated as noncompensable, a 10 percent disability rating was established in a February 2007 rating decision effective May 12, 2005 under hyphenated Diagnostic Code 9410-8045.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In the present case, Diagnostic Code 9410 evaluates other and unspecified neurosis.  38 C.F.R. § 4.130.  The RO, however, actually evaluated the Veteran's service-connected post concussion syndrome with headaches under Diagnostic Code 8045, which at the time of evaluation evaluated brain disease due to trauma.  

The Board notes that, in September 2008, VA issued final rulemaking amending 38 C.F.R. § 4.124a , Diagnostic Code 8045, retitling it to "Residuals of traumatic brain injury (TBI)."  The effective date of this amendment was October 23, 2008.  Pursuant to Fast Letter 08-36, for claims such as this one that were pending at the time the amendment took effect, the RO is to rate the veteran under the old criteria for periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for periods beginning on or after October 23, 2008. 

Pre-October 23, 2008

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304 (which evaluates dementia due to head trauma under 38 C.F.R. § 4.130).  This 10 percent disability rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Consequently, the 10 percent disability rating that the Veteran was assigned for his post concussion syndrome prior to October 23, 2008, was the maximum rating provided as he had no neurological disabilities nor was there a diagnosis of multi-infarct dementia as a result of the post concussion syndrome.  Instead, the record demonstrates he essentially only had subjective complaints of headaches (see May 2006 VA examination).  VA treatment records also show the following possible symptoms related to his service-connected post concussion syndrome - little thinking flexibility; comprehension, concentration, abstract and self-reflection difficulties; concreteness of thinking; and failing to use negative consequences as guide to future behavior.  In addition, psychological evaluation conducted in September 2007 in conjunction with a claim for Social Security disability benefits showed on mental status examination that the Veteran had limited attention span and concentration, and moderate deficits in memory.  A diagnosis of cognitive disorder, not otherwise specified, was provided.  A Psychiatric Review Technique report from October 2007, however, did not indicate any organic brain disorder found; rather, the Veteran was found to have a depressive disorder, not otherwise specified, that caused only mild impairment.  VA treatment records from 2007 also show that the Veteran was treated for a mood or anxiety disorder; however, there is nothing to indicate that this disorder was in any way related to his post concussion syndrome.  Rather, they demonstrate that it was related to problems with the Veteran's ex-wife and multiple incarcerations stemming from his violation of a restraining order.  

Thus, the Board finds that they only complaints of symptoms relating to the Veteran's post concussion syndrome prior to October 23, 2008, are subjective complaints without objective evidence of brain infarct.  Consequently, under the old criteria, a higher disability rating would not be warranted for the Veteran's service-connected post concussion syndrome prior to the October 23, 2008 changes to the rating criteria. 

The Board also notes that, as the Veteran's main complaint at the May 2006 VA examination was headaches, these may be evaluated under Diagnostic Code 8100.  The veteran's service-connected migraine headaches are currently evaluated as 10 percent disabling under Diagnostic Code 8100.  Under the rating schedule, a 10 percent evaluation for migraine headaches requires characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches where there is characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence, however, fails to demonstrate that the Veteran's post traumatic headaches (as diagnosed by the May 2006 VA examiner) were productive of characteristic prostrating attacks as the Veteran received no treatment for them and, by his own report, he had no incapacitating episodes.  Thus, the Board finds that a disability rating higher than 10 percent is not warranted under Diagnostic Code 8100.

The Board further finds that consideration of a higher disability rating under the General Rating Formula for Mental Disorders also would not result in a higher disability rating.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. at 443. 

A 10 percent disability rating requires a showing of:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating requires a showing of:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Medical records show the Veteran has been treated for a mental disorder with various diagnoses such as adjustment disorder, affective disorder, mood disorder, depressive disorder and anxiety disorder.  None of the medical evidence, however, attributes the Veteran's mental disorder to his service-connected post concussive syndrome.  In fact, VA obtained a medical opinion in November 2011 as to whether the Veteran's identified psychiatric symptoms ("depression, anxiety and mood swings since 2006") have been caused by his in-service head injury.  After review of the record (and setting forth the relevant evidence in his report), the VA psychiatric rendering the requested opinion stated that, based on the available information, it may be reasonably clinically concluded that it is less likely than not that the Veteran's claimed symptoms of "depression, anxiety and mood swings since 2006" have been due to his service-connected brain syndrome.  Rather, the examiner noted that it is clear from the records that his escalating marital conflicts alcohol abuse and related legal problems have led to the VA diagnosed conditions in 2006 and 2007.  Consequently, the Veteran's psychiatric symptoms (identified as "depression, anxiety and mood swings") cannot be the basis of an evaluation under the rating criteria for mental disorders.

Furthermore, although VA treatment records show the following possible symptoms related to his service-connected post concussion syndrome - little thinking flexibility; comprehension, concentration, abstract and self-reflection difficulties; concreteness of thinking; and failing to use negative consequences as guide to future behavior - there is no evidence to demonstrate that these symptoms result in impairment of occupational and social impairment consistent with any of the rating criteria for a disability rating higher than 10 percent.  

Thus, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 10 percent is warranted under the General Rating Formula for Mental Disorders.

Post-October 23, 2008 

Under the amended regulation, Diagnostic Code 8045 again provides for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  However, under amended Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of Ratings--Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed above that are reported on an examination, evaluate under the most appropriate Diagnostic Code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Since October 23, 2008, under the prior rating criteria, the Board finds that the Veteran's status post concussion syndrome still has not resulted in a diagnosis of multi-infarct dementia associated with brain trauma.  Thus, a higher rating is not warranted under prior Diagnostic Code 8045.

Under the new rating criteria, a 10 percent disability rating was continued until December 18, 2002, the date of a VA mental disorders examination, which when read in conjunction with a December 20, 2002 VA TBI examination, demonstrated the Veteran had moderate impairment of memory, attention, concentration or executive functions resulting in moderate functional impairment.  Based on the results of these VA examinations, a level of severity of "3" was assigned for the memory, attention, concentration, executive function facet.  Based on that finding, a 70 percent disability rating was awarded effective December 18, 2002.  Consequently, the Board must consider whether the a disability rating in excess of 10 percent is warranted between October 23, 2008 and December 17, 2002, and whether a 100 percent disability rating is warranted at any time after October 23, 2008.

After reviewing the substantial evidence of record, the Board finds that the evidence raises a reasonable doubt as to whether the Veteran's service-connected post-concussive syndrome was productive of moderate impairment of memory such that a "3" should be assigned for the memory, attention, concentration, and executive function facet as of October 23, 2008.  A September 2007 psychological evaluation conducted in conjunction with the Veteran's claim for disability benefits from the Social Security Administration demonstrates that the examiner found, based upon memory function screening, that he had moderate memory difficulties in types of abilities important for day-to-day task memory, immediate memory, and working memory functioning.    The examiner also noted that the Veteran's attention span and concentration were limited but did not specify the degree of such limitation.  In his Summary, the examiner stated that the present results suggest a moderate memory limitations deficit.  

In contrast, at a May 2010 psychological evaluation (again in relation to a claim for disability benefits with the Social Security Administration), the examiner stated that the Veteran's concentration and memory were only mildly impaired.  This conclusion, however, was not based upon the same testing that was conducted at the September 2007 examination but merely on basic memory tests.  

In addition, the medical records and statements show the Veteran has fairly consistently reported having difficulties with memory, attention and concentration.

Furthermore, although the VA examiner who conducted a mental disorders VA examination on December 18, 2002, stated the Veteran only had mild memory loss, the VA examiner who conducted the TBI examination two days later stated he had moderate impairment of memory, attention, concentration and executive functions.  

Clearly the evidence is inconsistent as to whether the Veteran has mild or moderate memory loss raising reasonable doubt in the record as to the degree of the impairment of the Veteran's memory due to his service-connected post-concussive syndrome.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Consequently, the evidence being in equipoise, reasonable doubt is resolved in the Veteran's favor, and the Board finds that a "3" should be assigned for moderate impairment of the memory, attention, concentration or executive functions under the rating criteria effective October 23, 2008.  Hence a 70 percent disability rating is warranted for the Veteran's service-connected post-concussive syndrome under the new rating criteria for evaluation TBI's.  The effective date of the 70 percent disability rating is October 23, 2008, as that is the date the new rating criteria went into effect.  An earlier effective date cannot be awarded as there is no provision for retrospective application of the new rating criteria.  See 38 C.F.R. § 3.114(a) (the effective date of a grant of benefits or an increase in compensation based upon a liberalizing law should not be earlier than the date of its enactment).  

As for a disability rating higher than 70 percent as of October 23, 2008, the Board finds that the medical evidence fails to demonstrate that the Veteran's post-concussive syndrome was productive of a level of "Total" under Diagnostic Code 8045.  A "Total" is assigned if the objective evidence demonstrates severe impairment of a facet.  The objective medical evidence in the present case shows no more than a moderate impairment of the memory, attention, concentration or executive functions facet (or a level of "3").  As for the remaining facets, no more than a "2" level is demonstrated by the objective medical evidence for subjective symptoms in that the Veteran is shown to have three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships, which is the highest level provided under this facet.  This facet would take into account the Veteran's complaints of headaches, fatigue, blurred vision, etc. that he claims requires several rest periods during the day (see November 2013 statement).  Such a designation is only productive of a 40 percent disability rating and, therefore, does not provide for a disability rating higher than 70 percent.  As for the other facets, the medical evidence fails to demonstrate the Veteran has had severely impaired judgment (evidence indicates no more than mildly impaired); has been consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation; motor activity severely decreased due to apraxia; severely impaired visual spatial orientation; complete inability to communicate either by spoken language, written language or both; or persistently altered state of consciousness such as vegetative state, minimally responsive state, or coma.

Furthermore, the Board finds that referral for an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321(b) is not warranted.  Generally, the Rating Schedule applies unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  When the available schedular evaluations are inadequate, the VA Under Secretary for Benefits or the Director of Compensation & Pension (C&P) is authorized to approve a rating higher than that required by the application of the schedular criteria alone.  38 C.F.R. § 3.321(b)(1) . 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule to determine whether the veteran's disability picture is adequately contemplated by the Rating Schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of C&P for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, in order for an extra-schedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.

In the present case, the Board finds that the rating schedule, both before and after October 23, 2008, were adequate to evaluate the Veteran's service-connected post-concussive syndrome.  As discussed above, at his initial VA examination in May 2006, the Veteran only complained of headaches related to his in-service head trauma, which was evaluated initially as 10 percent disabling under Diagnostic Code 8045 for subjective complaints of brain disease due to trauma.  The Board also considered above whether a higher disability rating would have been warranted for post-traumatic headaches under Diagnostic Code 8100 (which evaluates migraines) or for a mental disorder under the General Rating Formula for Mental Disorders.  Nor does the evidence prior to October 23, 2008, demonstrate that the Veteran's service-connected post-concussive syndrome was productive of neurological disability or a brain infarct.  The Board acknowledges that there was some indications that he may have had some cognitive impairments such as little thinking flexibility; comprehension, concentration, abstract and self-reflection difficulties; concreteness of thinking; memory, attention and concentration deficits, and failing to use negative consequences as guide to future behavior; however, those were considered in evaluating him under the rating criteria for mental disorders and it was found there was no evidence that these symptoms resulted in impairment in occupational and social functioning consistent with the rating criteria for a higher disability rating than 10 percent.  Rather the evidence shows that the Veteran's ability to work was more likely affected by his relationship difficulties with his ex-wife and the fact that he was in and out of jail because he consistently violated a restraining order that his ex-wife had against him.  

Based on the foregoing, the Board finds that, prior to October 23, 2008, the evidence fails to demonstrate that the Veteran's service-connected post concussive syndrome represents an unusual or exceptional disability picture such that the rating schedule is inadequate.  The Board acknowledges that it has awarded a 70 percent disability rating under the new rating criteria effective October 23, 2008, in part based upon a September 2007 psychological evaluation.  Such finding, however, is solely based upon the change in the rating criteria rather than a change in the symptoms of the Veteran's service-connected disability.  In proposing these rating criteria changes, VA stated that it proposed to amend the criteria for rating residuals of TBI to "update them in light of current knowledge of the condition."  73 Fed. Reg. 432 (January 3, 2008).  Such current knowledge was essentially derived from the statistically larger number of veterans from the Iraq and Afghanistan conflicts with residuals of TBI than had been seen in previous conflicts.  In addition, VA stated that the effects of head injuries stemming from blasts resulting from improvised explosive devices, which have been common sources in these conflicts, appear to be somewhat different from the effects of brain trauma seen from other sources of injury.  Id.  The Veteran's post concussion syndrome is the result of being hit on the head with loss of consciousness in 1977.  Therefore, the Board does not find its action in awarding a 70 percent under the new rating criteria based upon the September 2007 psychological evaluation to be an indication that the rating criteria in effect prior to October 23, 2008, are inadequate to rate the Veteran's disability as the change in rating criteria was based upon new knowledge derived from a different type of head trauma than what the Veteran experienced.  

As of October 23, 2008, the new rating criteria clearly consider all facets of the Veteran's service-connected post concussion syndrome given the detailed and complex rating system that was established for evaluating TBIs.  The evidence establishes that the Veteran's service-connected post concussion syndrome was productive of no more than moderate impairment of memory, attention, concentration, or executive functions; mild impairment of judgment; occasional inappropriate social interactions; mild impairment of visual spatial orientation; and three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  There is no objective evidence, despite the Veteran's statements to the contrary, that he has had any spatial disorientation, abnormal motor activity, neurobehavioral effects, problems with communication, or an altered state of consciousness.  Furthermore the Veteran's subjective complaints of headaches, fatigue, blurred vision, etc. that he claims requires several rest periods during the day (see November 2013 statement) are contemplated by the rating criteria in the "Subjective Symptoms" facet.  

Having found that the rating criteria in effective before and after October 23, 2008 are not inadequate to rate the Veteran's service-connected post concussion syndrome, the preponderance of the evidence is against finding that referral for consideration of an extraschedular rating is warranted.

Consequently, the Board finds that a 70 percent disability rating for the Veteran's service-connected post-concussion syndrome with headaches and a sleep disorder is warranted effective October 23, 2008; however, the preponderance of the evidence is against finding a higher disability rating is warranted either on a schedular or extraschedular basis.  To the extent that a 70 percent disability rating is awarded effective October 23, 2008, for the Veteran's service-connected post-concussion syndrome, the Veteran's appeal is granted.   To the extent that a disability rating higher than 10 percent is sought prior to October 23, 2008, or a disability rating higher than 70 percent thereafter, the Veteran's appeal is denied.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2008).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

Effective May 12, 2005, the Veteran was service-connected for post concussion syndrome with headaches, evaluated as 10 percent disabling; tinnitus, evaluated as 20 percent disabling; and hearing loss, evaluated as 0 percent disabling.  His combined rating was 20 percent.  Effective October 23, 2008, a 70 percent disability rating, awarded by this decision, is assigned for the Veteran's post concussion syndrome with headaches and sleep disorder, which also results in a combined disability rating of 70 percent effective as of that date.  It is noted that, in an April 2013 rating decision, the RO also granted service connection for a sleep disorder as secondary to service-connected headaches and tinnitus; however, as previously noted, this was appropriately included with the rating for the Veteran's post concussion syndrome with headaches.  The Veteran was also service-connected for loss of teeth effective October 13, 2011; however, this disability has been rated as 0 percent disabling and, thus, has no effect on the combined rating.  

Thus, prior to October 23, 2008, the Veteran did not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, as of October 23, 2008, his now combined rating of 70 percent does meet the minimum schedular rating for entitlement to a TDIU.  Nevertheless, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disability or disabilities.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Although it appears from the record that the Veteran has not worked since 2007, the evidence fails to demonstrate that he is unable to obtain and sustain substantially gainful employment as a result of his service-connected disabilities.  The evidence shows that the Veteran has a high degree of education and significant work experience.  In August 2005, the Veteran was seen in Psychology and underwent a vocational rehabilitation assessment at VA.  It was noted that the Veteran had a Bachelor's degree in Business Management, 10 years of experience in management, and 5 years of experience as an electronics production technician.  He also reported that he holds certification in "mill spec" soldering, as well as in other areas of soldering.  Though he sustained some injuries in an industrial accident in 1985, he denied any significant limitations at that time.  There is no indication in the note that the Veteran reported his history of a head injury in service or any residuals related thereto.  It was noted that the Veteran was an affable gentleman, quite motivated for employment, and he was willing and able to work as soon as possible.  A November 2005 Psychology follow up note indicated the Veteran had been looking for work and that finding a job was a priority for him.  

Although the VA treatment records do not indicate the Veteran worked in 2005 and 2006, the Veteran reported on VA Form 21-8940 that he worked as a "Tech Assistant" from 2005 to 2006 and then as a "Warehouse Clerk" in 2007.  He stated that he last worked full-time in May 2007.  He did not report working between 1985 and 2005.  However, on application for Social Security disability benefits in 2007, the Veteran reported being self-employed overseas from August 1991 to June 2005 (which is consistent with his report in August 2005 that he had recently returned from Greece).  He also reported working from November 2005 to July 2006 and February 2007 to March 2007.  In a 2010 Social Security disability benefits application, the Veteran reported working from February 2005 to July 2006, and February 2007 to April 2007.  The record also indicates that the Veteran was incarcerated in December 2006 for 13 days, from April 2007 until August 2007, and again from September 2007 to February 2010.  There is no evidence that the Veteran has worked since he was released from his last incarceration in 2010.

Social Security Administration records show the Veteran initially filed for disability compensation in 2007, which application was denied because the Veteran failed to report for a physical examination and his mental issues were not considered to be a complicating factor.  Thus, it was found that there was insufficient data on which to reach a favorable conclusion.  It is noted that the disability he claimed included "head injury/dementia from brain trauma in 8/07" and "back pain, constant headaches, ringing in ears, panic attacks [and] sleep problems."  

The Veteran again filed for disability compensation with the Social Security Administration in 2010.  At this time, he claimed disability due to dementia, brain trauma, depression, anxiety, high blood pressure, back/right leg pain, herniated disc, and heart condition.  He also complained of headaches; obesity; severe anger control issues, having a tendency to feel overly sensitive or mildly paranoid, and experiencing hypnopompic hallucinations and visual hallucinations as a result of temporal lobe damage caused by several head injuries; severe insomnia; and frequent urination.  In Section D - Remarks, the Veteran stated that "[d]ue to my disability it hurts me to work but with great pain on my back and legs as well as on my headaches/pain....  In order to work even part time I have to take pain killing medicine to suppress pain."  

At a May 2010 psychological evaluation, the Veteran reported that he stopped working in March 2007 due to his series of arrests.  As for his background and history, it was noted that he attended regular classes, graduated from college, and obtained a BS degree in aviation management.  He spent 12 years in the U.S. Army and was honorably discharged.  He worked in Europe in the aviation business for 15 years before moving to Florida in 2005.  He was arrested eight times between 2006 and 2007 for DUI (driving under the influence), violation of probation and stalking; however, four of the charges were dropped.  He spent 22 months in prison after violating his probation and was released in February of this year.  He admitted to abusing alcohol during his divorce between 2006 and 2007.  He was first treated for depression by his primary care physician and continued treatment in prison.  He injured his back and right leg when a missile tube fell on him in 1984.  He had surgery on his right leg in 1987.  He suffers from low back pain and leg pain as well as high blood pressure and tachycardia.  His feet swell at night, and he awakens repeatedly to urinate.  The Veteran made no mention during this evaluation of his history of brain trauma in or after service or the claimed dementia; nor did he mention anything about headaches.  After interviewing the Veteran, the examiner diagnosed him to have a mood disorder, not otherwise specified; an anxiety disorder, not otherwise specified; and a pain disorder associated with both psychological factors and a general medical condition.  As for his ability to do work related activities, the examiner stated that his concentration and memory appeared mildly impaired and may impact his ability to carry out complex instructions.  His social skills and judgment may be affected by his mood and anxiety.  

A Mental Residual Functional Capacity Assessment conducted in June 2010 indicates the Veteran was only moderately limited in social interaction as it relates to his ability to accepts instructions and respond appropriately to criticism from supervisors and to his ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; however, he was not significantly limited in any other functioning.  The psychologist completing the assessment commented that, although the Veteran's personality style may result in some social difficulties as well as a negative reaction to criticism at times, he shows the ability to relate effectively in general.  Mentally, he is capable of performing routine tasks on a sustained basis and is judged to have adequate understanding and adaptation abilities.  The psychologist further noted on a Psychiatric Review Technique form that the Veteran is limited by his physical condition and pain to some extent but he acknowledged the mental ability to perform routine activities of daily living within his physical difficulties and his input is judged to be credible.  It was noted that the pattern of the Veteran's behavior over time is judged to support the presence of a well-ingrained personality disorder.  The Veteran may experience some mild depression and/or anxiety at times, but he remains functional from a mental perspective.  In spite of his prior social difficulties, he is able to related in a socially appropriate manner.  He also displays an overall adequate mental status, with no significant cognitive deficits noted.  Based on the totality of the evidence, he appears to be primarily limited by his physical difficulties and there is no indication of a severe mental impairment that would meet or equal any listing at this time.  The diagnoses rendered were personality disorder, not otherwise specified, with antisocial and dependent features; depressive disorder, not otherwise specified; anxiety disorder, not otherwise specified; and alcohol abuse/dependence, in reported remission.

In July 2010, he underwent physical examination at which he reported the in-service head injury in 1977 as well as subsequent injuries in 2007 and 2008 while he was incarcerated.  He reported headaches and dizziness.  He further reported a work related injury to his right thigh in 1984 with subsequent surgery.  He also related experiencing depression and other mental problems at least since 2006, and insomnia.  He reported that he last worked in 2007 as a warehouse clerk and he stopped working because he was not able to the heavy lifting involved and also because of mental and legal difficulties.  He was noted to be independent in activities of daily living.  He reported having hearing aids but not using them.  His general medical history was noted to include back problems, hearing loss, depression, headaches, and hypertension.  After examining the Veteran, the physician gave the following impressions/comments:  (1) Poorly defined complaints involving pervious head injury and back and right leg injury, but without physical signs of significant impairment.  (2)  Mild obesity.  (3)  Mental health issues with antisocial aspects.  (4)  Mild to moderate hearing loss, not a severe impediment to communication.  (5)  Based only on objective evidence, this person is able to stand, walk, sit, stoop, squat, kneel, lift, carry, handle objects, see, hear, and speak normally.  

A Physical Residual Functional Capacity Assessment completed in September 2010 indicates there were no communication limitations due to hearing although he should avoid concentrated exposure to noise (presumably due to his hearing loss).  A Case Analysis completed by a psychologist in September 2010 indicated that, after review of the evidence in the chart, he concluded that the Veteran's cognitive function was intact, and that he is capable of routine repetitive tasks.

In September 2010, the Social Security Administration determined that, although the Veteran cannot do heavy work, he can still meet many of the other physical demands of work.  Additionally, he is also able to communicate, act in his own interests, adjust to ordinary emotional stresses, get along with others, and do his usual daily activities without assistance.  Based on his description of past work as a Quality Inspector, it concluded that he is still capable of performing this type of work.  Therefore, his claim for disability was denied.  

In addition, the Veteran has undergone multiple VA examinations, none of which indicate the Veteran is unable to be employed because of his service-connected disabilities.  VA examination in May 2006 shows the Veteran complained of headaches four to six times a month lasting days.  There is no indication, however, that he was unable to work during these episodes.  Mental Disorders examination in December 2012 did not diagnose the Veteran to have an Axis I psychiatric disorder except for a sleep disorder due to somatic pains, tinnitus, and sleep apnea symptoms.  This same examiner rendered a medical opinion in November 2011 that the Veteran's complaints of psychiatric symptoms of depression, anxiety and mood swings was not related to his service-connected post concussion syndrome.  The examiner assigned a GAF score of 65 and summarized the Veteran's level of occupational and social impairment with regard to this diagnosis to be with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation (i.e., the criteria for a 30 percent disability rating under the General Rating Formula for Mental Disorders).  It is noted that this includes the occupational and social impairment caused by the Veteran's post concussion syndrome as the examiner stated that it would be speculative to attempt to delineate the respective contributions of his TBI and Sleep Disorder to his overall limitations in psychosocial and occupational functioning.

On TBI examination in December 2012, neuropsychological testing was performed and results indicated a cognitive decline from a higher level.  The examiner, however, stated that the Veteran had a complete cognitive recovery after the injuries in service were sustained in 1977 give his vocational achievement and educational attainment after military service.  Rather, the examiner thought the Veteran's cognitive decline was likely related to vascular ischemic changes; however, neuro-imaging would have to be obtained to specifically determine the etiology of the Veteran's cognitive decline, which was not done.  He assigned a GAF score of 60, which is indicative of only moderate impairment in functioning.  As for whether the Veteran's residual conditions attributable to his post concussion syndrome impact his or her ability to work, the examiner stated that his memory and cognitive dysfunction would impact his ability to work.  Separately, with regard to the Veteran's headaches, the examiner stated that they do not have an impact on his ability to work.  

On audiology examination in November 2013, the examiner stated that the Veteran has a mild sloping to profound hearing loss in the left ear and mild sloping to severe hearing loss in the right ear; however, his word understanding is excellent in a quiet environment for the left ear and good in the right ear.  He stated he has hearing aids but does not wear them routinely due to them being uncomfortable.  He did report, however, that the hearing aids do help with his hearing.  The examiner noted that the Veteran was able to follow directions and answer all questions correctly during the examination, which was in a quiet room with face-to-face conversation.  Therefore, the examiner stated that the Veteran should be able to secure employment in a quiet setting with face-to-face contact.  The examiner opined that the Veteran's hearing loss and tinnitus, when considered without regard to other disabilities, do not render him unable to perform all types of sedentary and physical types of employment.  

On TBI examination conducted in November 2013, the Veteran was diagnosed with TBI with residuals of cluster migraine headaches and tension headaches.  With regards to the impact on the Veteran's ability to work, the examiner stated that his headaches minimally limit his ability to sustain day-to-day independent activities of daily living, including completing chores, errands, and work-equivalent tasks.  He noted that the Veteran worked from 1977 to 2007 as a meat cutter, microwave technician, automotive repairman, and electronics parts company order clerk.  He ceased employment due to his pain conditions, especially his lumbar disc disease and right leg pain.  With regard to the Veteran's employability, the examiner opined that it is less likely than not that the Veteran's service-connected TBI condition renders him unable to secure or follow a substantially gainful occupation.  This opinion was based upon the Veteran not having any significant head injury prior to the 1977 in-service injury, that he has been deemed by VA to have a service-connected chronic TBI condition, that his chronic TBI symptoms have progressed since 1977 due to additional head traumas and may have progressed due to other physical pathologies, that he was able to seek and sustain gainful employment from 1977 to 2007, that he ably performs most independent activities of daily living involving cognitive skills, and that he last worked due primarily to limitations in mobility from back and leg pains.  

In addition, VA treatment records contain the copy of a letter sent by the Veteran's physician to his representative in which the physician opined that, based on his interaction with the Veteran and the findings of the psychologist who performed an expert evaluation in February 2013, "it is NOT within a reasonable degree of medical certainty that his service-connected disability precludes his ability to obtain or maintain further gainful occupation."  

Consequently, the evidence of record demonstrates that the Veteran is highly educated (has a Bachelor's Degree), has had significant vocational achievement in that he worked essentially nonstop from 1977 until 2007 with a few periods of unemployment due to a work-related injury in 1984 and loss of his job in 2005 when he returned to the United States.  The evidence also demonstrates that he had gainful employment in both 2006 and 2007; however, he was also incarcerated multiple times during those years as a result of problems mostly due to his divorce and his relationship with his ex-wife.  His last incarceration ended in February 2010, and he has not worked since, although the reasons for this are not clear.  The Veteran contends it is due to his physical and mental health issues; however, the Social Security Administration found the Veteran capable of performing some types of work and denied his claim for disability benefits.  Furthermore, although the VA examiners indicated that there is some impact on the Veteran's ability to work due to his service-connected disabilities of post concussion syndrome with headaches and sleep disorder, none of them opined that any of the Veteran's service-connected disabilities render him incapable of pursuing a substantially gainful occupation.  Rather the November 2013 VA examiners opined that his post concussion syndrome with headaches and his hearing loss and tinnitus would not preclude employment.  

Consequently, the only evidence of record indicating that the Veteran cannot obtain and sustain a substantially gainful occupation as a result of service-connected disabilities is the Veteran's own statements.  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as that he has certain symptoms and that he has not been able to obtain or sustain employment.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Whether a certain disability, however, would prevent the Veteran from pursuing a substantially gainful occupation is a determination "medical in nature" and not capable of lay observation.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge.  Therefore, the Board finds that the Veteran's lay opinion that he is not able to be employed because of his service-connected disabilities.  

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran is not able to obtain and sustain a substantially gainful occupation as a result of his service-connected disabilities.  Consequently, referral for extraschedular consideration of a TDIU prior to October 23, 2008 is not warranted.  Furthermore, the assignment of a TDIU as of October 23, 2008, when the 70 percent combined rating is effective, is also noted warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim for a TDIU is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected post concussion syndrome with headaches prior to October 23, 2008 is denied.

Entitlement to an initial disability rating of 70 percent for service-connected post concussion syndrome with headaches and sleep disorder is granted effective October 23, 2008, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


